DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 03/03/2020 and 04/05/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “melt infiltrated” in Paragraph [0003], Line 6 should read “melt-infiltrated”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Publication No: 2016/0230570) in view of McCaffrey (US Patent No: 8,939,728).
Regarding Claim 1: Harris discloses a gas turbine component (Figure 2, No. 10).  The component comprises a first segment (12) comprising a ceramic matric composite (CMC) including a first matrix portion (Paragraph [0028], Lines 1-2), wherein the first matrix portion comprises a first silicon carbide (Paragraph [0028], Lines 3-4) and a first silicon phase dispersed within the silicon carbide (Paragraph [0028], Lines 6-9); a sealing layer (14) comprising silicon carbide (Paragraph [0030], Lines 6-7) and comprising an external surface (Figure 2); and a second segment (16) on the external surface of the sealing layer, wherein the second segment comprises a melt-infiltrated CMC having a second matrix portion and the second matrix portion comprises a second silicon carbide and a second silicon phase dispersed within the silicon carbide (Paragraph [0036], Lines 7-11; Paragraph [0045]).  Harris, however, fails to disclose the sealing layer enclosing the first segment.
McCaffrey teaches a gas turbine component (Figures 1-4, No. 10) comprising a first CMC segment (22; Column 2, Lines 16-17) and a sealing layer (20) comprising silicon carbide (Column 1, Line 67; Column 2, Lines 1-2) and enclosing the first segment (Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the sealing layer of Harris enclosing the first segment, as taught by McCaffrey, for the purpose of providing an interior surface onto which a spar can bond, thus strengthening the component (Column 2, Lines 24-27).
Regarding Claim 2: Harris, as modified by McCaffrey, discloses the gas turbine component of Claim 1, wherein the component comprises a blade (Harris: Paragraph [0026], Lines 6-9).
Regarding Claim 3: Harris, as modified by McCaffrey, discloses a gas turbine comprising the gas turbine component of Claim 1 (Harris: Paragraph [0002]).
Regarding Claim 4: Harris, as modified by McCaffrey, discloses the gas turbine component of Claim 1, wherein the sealing layer is configured to minimize wicking of the first silicon phase (functional language – the structure of the prior art sealing layer is the same as the claimed sealing layer structure; therefore, the prior art sealing layer is capable of performing the functions of the claimed sealing layer, including minimizing wicking of the first silicon phase.  See MPEP 2112.01).
Regarding Claim 5: Harris, as modified by McCaffrey, discloses the gas turbine component of Claim 1, wherein the sealing layer at least partially fills a portion of the first matrix portion (Harris: Figure 4).
Regarding Claim 7: Harris, as modified by McCaffrey, discloses the gas turbine component of Claim 1, wherein a first coefficient of thermal expansion of the sealing layer is substantially similar to a second coefficient of thermal expansion of the first segment (Harris: Paragraph [0028], Lines 6-9; Paragraph [0030], Lines 6-7).
Regarding Claim 8: Harris, as modified by McCaffrey, discloses the gas turbine component of Claim 1, wherein the sealing layer is disposed between the first segment and the second segment to isolate the first segment from the second segment (Harris: Figure 3).
Regarding Claim 9: Harris, as modified by McCaffrey, discloses the gas turbine component of Claim 1, wherein the sealing layer encloses substantially all external surfaces of the first segment (McCaffrey: Figure 4).
Regarding Claims 10-14: Harris, as modified by McCaffrey, discloses the gas turbine component of Claim 1, wherein the component comprises a vane/nozzle/shroud/combustor line/center frame (Harris: Paragraph [0026], Lines 6-9).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris and McCaffrey as applied to claim 1 above, and further in view of Kebbede (US Patent No: 6,820,334).
Regarding Claim 6: Harris, as modified by McCaffrey, discloses the gas turbine component of Claim 1; however, Harris fails to disclose the sealing layer being substantially nonporous.
Kebbede teaches a method of repairing a CMC gas turbine component (Column 1, Lines 6-9 & 17-20), wherein the component comprises a sealing layer that is substantially nonporous (Column 5, Lines 8-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the sealing layer of the component of Harris, as modified by McCaffrey, substantially nonporous, as taught by Kebbede, for the purpose of preventing substantial degradation of the fibers of the CMC material of the first segment (Column 4, Lines 61-64).
Regarding Claim 15: Harris, as modified by McCaffrey, discloses the gas turbine component of Claim 1; however, Harris fails to disclose the gas turbine component being a repaired gas turbine component formed from an originally manufactured gas turbine component having the first segment.
Kebbede teaches a method of repairing a CMC gas turbine component formed from an originally manufactured gas turbine engine component having a first segment (Figures 1-2B; Column 1, Lines 6-9 & 17-20; Column 2, Lines 7-9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the gas turbine component of Harris, as modified by McCaffrey, a repaired gas turbine component, as taught by Kebbede, for the purpose of salvaging the component and extending the useful life of the component (Column 2, Lines 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745